Citation Nr: 0016341	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  93-27 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	Carol Ponton, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to August 
1946.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Detroit, 
Michigan, Department of Veterans Affairs (VA) Regional Office 
(RO).  Thereafter, the veteran moved to Florida and his claim 
was forwarded to the Board from the St. Petersburg, Florida 
RO.  

In a decision dated in June 1998, the Board denied the 
veteran's claim for service connection for a bilateral knee 
disability.  The veteran duly appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court) (formerly known as the United States Court of 
Veterans Appeal).  The Court granted a joint motion for 
remand and to stay further proceedings, and vacated the 
Board's decision in November 1999.  The Court then remanded 
the case for compliance with the instructions contained in 
the joint motion for remand.  A copy of the court order and a 
copy of the joint motion for remand have been filed in the 
veteran's claims folder.  This remand is rendered by the 
Board in response to the joint motion for remand.  


REMAND

The veteran contends that his bilateral knee disability is 
the result of a right knee injury sustained in service.  

The service medical records are negative for complaints, 
treatment or findings referable to right and/or left knee 
problems.  On separation examination in August 1946, a 
history of "trick right knee 44-45-46" was noted; however, 
physical examination of the lower extremities was normal.  It 
was noted that he was 72 inches tall and weighed 208 pounds. 

Private treatment records and physicians' statements dated 
from 1953 to 1991 show that the veteran was seen in July 1953 
complaining of a painful right knee.  The pertinent diagnosis 
was internal derangement of the right knee.  In February 
1973, he was hospitalized and underwent a right medial 
meniscectomy.  At that time, he reported a history of right 
knee pain and locking of two years duration.  It was noted 
that the veteran had fallen in December 1970 and at that time 
noticed the onset of right knee swelling with occasional 
catching.  A July 1983 statement from Dr. I.K. indicates that 
X-rays of both knees showed osteoarthritis which was more 
advanced on the right side.  In a November 1988 statement, 
W.P.N., D.O., indicated that he examined the veteran, whom he 
described as being extremely obese, weighing 342 pounds.  In 
November 1990, the veteran underwent bilateral total knee 
arthroplasties.  A July 1991 statement from W.P.N., D.O., 
contains a diagnosis of severe degenerative osteoarthritis of 
both knees.  

A May 1995 VA examiner commented that as to the etiology, 
degenerative joint disease of the right knee was a service-
connected injury, while the degenerative joint disease of the 
left knee was probably related to the chronic right knee pain 
and favoring.  In a July 1997 statement, Dr. C.R.K. indicated 
that based on a review of articles and the history with the 
veteran it was his opinion that the veteran's knee pain 
started in 1944 as confirmed by W.B., a soldier serving in 
the Marines with him.

The veteran was afforded a VA orthopedic examination in 
November 1997.  After reviewing the entire claims folder, the 
examiner opined that there was no causal relationship between 
the bilateral knee disability and service.  

In the November 1999 joint remand, it was noted that while 
the November 1997 VA examiner addressed evidence from the 
veteran's service medical records, the next evidence he 
addressed was dated in February 1973.  He did not 
specifically address the documented complaint of pain in 
1953.  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his bilateral 
knee disability since November 1997, the 
date of the most recent clinical evidence 
of record.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
Failures to respond or negative replies 
should be noted in writing and also 
associated with the claims folder. 

2.  The RO should schedule the veteran 
for a VA orthopedic examination by a 
board certified specialist, if available, 
to determine the nature, extent and 
etiology of any bilateral knee disability 
found.  All indicated tests, studies and 
X-rays should be performed.  The report 
of examination should include a detailed 
account of all manifestations of the 
disorder found to be present.  After 
reviewing the veteran's entire medical 
record as contained in the claims file, 
the examiner is requested to express an 
opinion as to whether it is at least as 
likely as not that any current bilateral 
knee disability is etiologically related 
to the findings noted in service as 
opposed to a right knee injury in 1970 or 
to the veteran's obesity.  In rendering 
this opinion, it is imperative that the 
examiner discuss the veteran's symptoms 
and the objective medical findings from 
service to the present.  The examiner is 
asked to indicate in the report that he 
or she has reviewed the entire claims 
file.  The claims folder and a separate 
copy of this remand should be made 
available to and reviewed by the examiner 
prior to the examination.  The RO should 
inform the veteran of all consequences of 
his failure to report for the examination 
in order that he may make an informed 
decision regarding his participation in 
said examination.  

3.  After the above examination is 
conducted, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO should 
readjudicate the claim for service 
connection for a bilateral knee 
disability.

If the benefit sought is denied, then the veteran and his 
representative should be provided a supplemental statement of 
the case which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




